Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series for system and method for generating answers to natural language question based on document. Thus the claims are directed to a statutory category, because a series of system and method for generating answers to natural language question based on document (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recites identifying a first key phase in the natural language question, classify the first key phrase as relating to one or more pre-stored variable names, identifying a second key phase in the natural language question, classify the first key phrase as relating to one or more pre-stored operation name, determine a query template based on a relationship between the first key phrase and the second key phrase, translate the natural language question to a structure query based on the query template using the one or more –pre-stored variable names and he pre-stored operation name, apply the structure query to a first relational data table and obtain value according to the structure query on the first relational data table as a response to the natural language question.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions generating answers to natural language question based on document. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of generating answers to natural language question based on document perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-13 and 15 and s/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Boston et al. (U.S. Pub. 2016/0180437 A1)
With respect to claims 1, and 11, Boston et al. discloses a system for providing a response to a natural language question based on document tables, the system comprising: 
a communication interface that receives a natural language question (i.e., “receiving, from a user, a text input expressing a question in natural language”(0003) and “The question may be input as part of a dialog, in some circumstances. In some cases, the question may be expressed in natural language. Examples of natural language questions include, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" and, "What is a tablet computer that costs less than $600 and has a slim design?" etc.”(0069)); 
a memory containing machine readable medium storing machine executable code; and one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to (fig. 1): 
identify a first key phrase in the natural language question (i.e., “question analyzer 160 may perform entity detection (exemplary entity detection techniques are discussed above) to annotate mentions in the question of known concepts from the domain-specific and/or domain-independent ontologies maintained by domain modeler 110…the question, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" could be annotated with the concept IDs of "movie" and "Sigourney Weaver" from a domain-specific ontology in a film domain, and also with the relationship "Sigourney Weaver is-a actor" found in the ontology”(0070)); 
classify the first key phrase as relating to one or more pre-stored variable names (i.e., “question analyzer 160 may perform entity detection (exemplary entity detection techniques are discussed above) to annotate mentions in the question of known concepts from the domain-specific and/or domain-independent ontologies maintained by domain modeler 110…the question, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" could be annotated with the concept IDs of "movie" and "Sigourney Weaver" from a domain-specific ontology in a film domain, and also with the relationship "Sigourney Weaver is-a actor" found in the ontology”(0070) and the domain-specific and/or domain-independent is pre-stored variable names as claimed invention or “question analyzer 160 may identify portions of a user's question that are answerable from a structured data source by identifying concepts and relations (e.g., constraint and/or intent relations) that map to the domain model corresponding to the structured data source”(0072)); 
identify a second key phrase in the natural language question (i.e., “query builder 170 may construct a search query for unstructured data set(s) 140 using terms that appear in the user's question and/or in annotations to the question supplied by question analyzer 160. For example, the question constraint "movie X has tall blue aliens" could form the basis for a text keyword search query for natural language documents relevant to the film domain that contain the terms "tall," "blue" and "aliens," and/or any alternative terms (e.g., synonyms) for those concepts, e.g., as supplied by annotations from the domain model (e.g., ontology”(0077)); 
classify the second key phrase as relating to a pre-stored operation name (i.e., “query builder 170 may construct a search query for unstructured data set(s) 140 using terms that appear in the user's question and/or in annotations to the question supplied by question analyzer 160. For example, the question constraint "movie X has tall blue aliens" could form the basis for a text keyword search query for natural language documents relevant to the film domain that contain the terms "tall," "blue" and "aliens," and/or any alternative terms (e.g., synonyms) for those concepts, e.g., as supplied by annotations from the domain model (e.g., ontology”(0077)); 
fig. 1 show query builder determine the query template (structure data set 120 and unstructured data set 140); 
translate the natural language question to a structured query based on the query template using the one or more pre-stored variable names and the pre-stored operation name (i.e., “Query builder 170 may be configured, e.g., through program instructions executed by one or more processors of QA system 100, to construct one or more search queries to apply to structured data set(s) 120 based on the annotated question, and/or based on one or more relations, assertions, or other suitable representations (e.g., intent and/or constraint relations) of search criteria derived from analysis of the question” (0073) and dataset are the query template as claimed invention and “Query builder 170 may then construct, from those portions, one or more search queries in a format suitable for searching and retrieving relevant unstructured data such as natural language text documents and/or passages”(0076)); 
apply the structured query to a first relational data table (i.e., “the constraint "movie X has actor Sigourney Weaver" could be the basis for a database search query constructed to search the above-described table of movies and return all rows that contain "Sigourney Weaver" in an "actor" column. Or, if the structured data set to be searched is the domain-specific ontology described above, the search query could be constructed to return all concept nodes having both an "is-a" relationship with the concept "movie" and a "has-actor" relationship with the concept "Sigourney Weaver." (As discussed above, in some cases an ontology may in fact be stored in the form of a database, such that an ontology search query itself may be formatted as an appropriate database search query”(0073)); and 
obtain a value according to the structured query on the first relational data table as a response to the natural language question (i.e., “the constraint "movie X has actor Sigourney Weaver" could be the basis for a database search query constructed to search the above-described table of movies and return all rows that contain "Sigourney Weaver" in an "actor" column. Or, if the structured data set to be searched is the domain-specific ontology described above, the search query could be constructed to return all concept nodes having both an "is-a" relationship with the concept "movie" and a "has-actor" relationship with the concept "Sigourney Weaver." (As discussed above, in some cases an ontology may in fact be stored in the form of a database, such that an ontology search query itself may be formatted as an appropriate database search query”(0073)).  
With respect to claims 2 and 12, Boston et al. discloses wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to classify the first key phrase as relating to one or more pre-stored variable names by: 
retrieving a database of variable names (i.e., “question analyzer 160 may perform entity detection (exemplary entity detection techniques are discussed above) to annotate mentions in the question of known concepts from the domain-specific and/or domain-independent ontologies maintained by domain modeler 110…the question, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" could be annotated with the concept IDs of "movie" and "Sigourney Weaver" from a domain-specific ontology in a film domain, and also with the relationship "Sigourney Weaver is-a actor" found in the ontology”(0070) and retrieving domain-specific ontology in film domain); 
selecting, via a classification network, the pre-stored variable name as most relevant to the first key phrase from the database of variable names (i.e., “question analyzer 160 may perform entity detection (exemplary entity detection techniques are discussed above) to annotate mentions in the question of known concepts from the domain-specific and/or domain-independent ontologies maintained by domain modeler 110…the question, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" could be annotated with the concept IDs of "movie" and "Sigourney Weaver" from a domain-specific ontology in a film domain, and also with the relationship "Sigourney Weaver is-a actor" found in the ontology”(0070)); and 
replacing the first key phrase in the natural language question with the pre-stored variable name (i.e., (i.e., “question analyzer 160 may perform entity detection (exemplary entity detection techniques are discussed above) to annotate mentions in the question of known concepts from the domain-specific and/or domain-independent ontologies maintained by domain modeler 110…the question, "When is that movie with Sigourney Weaver and the tall blue aliens playing?" could be annotated with the concept IDs of "movie" and "Sigourney Weaver" from a domain-specific ontology in a film domain, and also with the relationship "Sigourney Weaver is-a actor" found in the ontology”(0070))  and “evidence scorer 180 may extract the assertion, "Avatar has tall blue aliens," as being made by the passage. This assertion matches the question constraint "movie X has tall blue aliens" with a specific concept ("Avatar") replacing the generic/unknown concept ("movie X") in the constraint, such that the assertion provides candidate answer information for the question constraint” (0081)).  
With respect to claims 3 and 13, Boston et al. discloses wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to classify the second key phrase as relating to the pre-stored operation name: 
retrieving a database of operation names (i.e., “query builder 170 may construct a search query for unstructured data set(s) 140 using terms that appear in the user's question and/or in annotations to the question supplied by question analyzer 160. For example, the question constraint "movie X has tall blue aliens" could form the basis for a text keyword search query for natural language documents relevant to the film domain that contain the terms "tall," "blue" and "aliens," and/or any alternative terms (e.g., synonyms) for those concepts, e.g., as supplied by annotations from the domain model (e.g., ontology” (0077) Examiner asserts retrieving a database of operation name are domain model); 
selecting, via a classification network, the pre-stored operation name as most relevant to the second key phrase from the database of operation names name (i.e., “query builder 170 may construct a search query for unstructured data set(s) 140 using terms that appear in the user's question and/or in annotations to the question supplied by question analyzer 160. For example, the question constraint "movie X has tall blue aliens" could form the basis for a text keyword search query for natural language documents relevant to the film domain that contain the terms "tall," "blue" and "aliens," and/or any alternative terms (e.g., synonyms) for those concepts, e.g., as supplied by annotations from the domain model (e.g., ontology” (0077)); and 
replacing the second key phrase in the natural language question with the pre- stored operation name (i.e., “query builder 170 may construct a search query for unstructured data set(s) 140 using terms that appear in the user's question and/or in annotations to the question supplied by question analyzer 160. For example, the question constraint "movie X has tall blue aliens" could form the basis for a text keyword search query for natural language documents relevant to the film domain that contain the terms "tall," "blue" and "aliens," and/or any alternative terms (e.g., synonyms) for those concepts, e.g., as supplied by annotations from the domain model (e.g., ontology”(0077)); 
 With respect to claim 5 and 15, Boston et al. discloses wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to further: select the first relational data table from a repository of relational data tables based at least on the pre-stored variable name (i.e., “Examples of structured data sources include RDF stores, databases, tables, spreadsheets, forms, relational databases, including structured query language (SQL) databases, etc. For example, a structured data source such as a database could be organized as a set of tables, in which each column in a table represents a category of information”(0024 or “data structure for encoding the information contained in an ontology could be stored in the form of a relational database, or in any other suitable data format”(0054))).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C 103(a) as being unpatentable over Boston et al. (U.S. Pub. 2016/0180437 A1) in view of Mion et al. (U.S. Pub. 2009/0144295 A1)
	
With respect to claims 9 and 19, Boston et al. discloses wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to further: 
identify a text document relating to the natural language question based on key work search (i.e., “text input expressing a question in natural language; generating, in response to the question, a text output expressing an answer to the question; analyzing, using a language analysis component implemented via at least one processor, a plurality of documents comprising natural language text, the analyzing comprising mapping the question to one or more hypotheses, analyzing at least one passage of text in at least one of the plurality of documents to determine whether the at least one passage entails at least one of the one or more hypotheses”(0006)); 
determine an unstructured table from the text document (i.e., “"unstructured data" refers herein to data in which not all items of information that can be returned in response to a search query are necessarily organized into categories, fields, or other labels from a defined organizational scheme. Examples of unstructured data include natural language text documents, audio, video, etc. For example, in a natural language document, such as a word processing document or an e-mail, the text is typically unconstrained by any formal structure or categorical labeling”(0025) and ‘an unstructured natural language document such as a web page may include a structured element such as a table within it. In an opposite example, a structured database may include an unstructured element such as a natural language text as an entry within one of the fields of the database” (0026)); 
But Boston et al. does not explicitly discloses convert the unstructured table into a one-dimensional table.  However, Mion et al. discloses convert the unstructured table into a one-dimensional table (i.e., “the plurality of unstructured texts 60 comprises a first table comprising unstructured text 68, a second table comprising unstructured text 72, and a third table comprising unstructured text 74. The tables 68, 72, and 74 contain different types of unstructured texts that are of interest for associating with dimension values” (0045)).  
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include converting the unstructured table into a one dimensional table in order to have efficient database system for the stated purpose has been well known in the art as evidenced by teaching of Mion et al. (0010)
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to determine a query template based on a relationship between the first key phrase and the second key phrase by: after replacing the first key phrase with the pre-stored variable name and the second key phrase with the pre-stored operation name: identifying a third phrase connecting the pre-stored variable and the pre-stored operation name in the natural language question; identifying a fourth phase remaining in the natural language question; searching, a database of query templates, based on a combination of the third phrase and the fourth phrase.
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to further:   determine whether the selected first relational data table includes a column that provide the value in response to the structured query; when the selected first relational data table does not include a column that provides the value in response to determine whether the second relational data table and the selected first relational data table are appendable; and merge the first relational data table and the second relational data table into an aggregated table when the first relational data table and the second relational data table are appendable; wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to determine whether the second relational data table and the selected first relational data table are appendable by: determining whether the first relational data table and the second relational data table have at least one header name in common; determining that the first relational data table and the second relational data table are unappendable if the first relational data table and the second relational data table have no header name in common; When the first relational data table and the second relational data table have at least one header name in common: identifying a first number of cells in a first column under the one at least header name from the first relational data table and a second number of cells in a second column under the one at least header name from the second relational data table, wherein the first number of cells and the second number of cells have same cell values; wherein the one or more processors coupled to the memory and configurable to execute the machine executable code to cause the one or more processors to merge the second relational data table and the selected first relational data table into an aggregated table by: adding one or more header names from the second relational data table to the first data table; for a first respective row where each cell from the first number of cells corresponds to: identifying a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             March 13, 2021